Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group II (claims 3-15) in the reply filed on 12/08/2021 is acknowledged. Claims 1-2 are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
 (B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with Such claim limitation(s) are: "connecting means" in claim 3, line 20 and “capping means” in claim 6, lines 2-3.
Because this claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
At line 6, claim 3 recites “a container” and at line 11 it recites “the capped container (2)”.  It is not clear whether the same container is necessarily in view. Further, at line 16 the claim says “the container” and at line 22 says “a container (2)”. The inconsistent usage of language in reference to the container raises a question of scope. ‘A container’ in claim 4 raises a question of which container is in view. Claim 7 says ‘the container (1)’. It is not clear if this is the same or a different container. The claims 3, 4 and 7 are rendered indefinite.
Claim 3 recites the limitations "the minimum return force” in line 3 from bottom.  There is insufficient antecedent basis for these limitations in the claim. Claim 3 recites the limitations "the minimum return force” in line 3 from bottom. There is insufficient antecedent basis for these limitations in the claim. Claim 4 recites the limitations "the distance” in lines 1-2. There is insufficient antecedent basis for these limitations in the claim. Claim 5 recites the limitations "the drive force” in line 2. There is insufficient antecedent basis for these limitations in the claim. Claim 5 recites the limitations "the maximum return force” in line 3 from bottom. There is insufficient antecedent basis for these limitations in the claim. Claim 6 recites the limitations "the capping means” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim. Claim 7 recites the limitations "the capping means” in line 3. There is insufficient antecedent basis for these limitations in the claim. Claim 13 recites the limitations "the shape of” in line 2. There is insufficient antecedent basis for these limitations in the claim.  
13 refers to “the diaphragm (16)”.  It is not clear whether this is a typo (i.e. instead of (7)) or whether another diaphragm is intended or whether something else is intended. Claim 13 is rendered indefinite.                      
Claims 4-15 are depended on claim 3. So claims 4-15 are rejected as well.
Claim 14 recites the limitations "the maximum return force” in line 9. There is insufficient antecedent basis for these limitations in the claim. Claim 14 recites the limitations "the distance” in line 1 from bottom. There is insufficient antecedent basis for these limitations in the claim.
Regarding claims 14-15, it is not clear whether the method steps of claim 1 are necessarily performed as part of the scope of these claims or not.  It is not clear whether “the method” at line 3 of claim 14 means the method steps of claim 1 are in view and necessarily performed or whether the general “use” language at the beginning of the claim is “the method” being referenced. Claims 14-15 are rendered indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Akio et al. (JP5205637, English translation provided).
Regarding claim 3 and 8, Akio discloses that, a device for implementing the method as claimed, wherein the device is borne by a chassis and comprises:
a lower support ring (Fig. 4, item 29), which is fixed with respect to the chassis (Figs. 3 and 4, item 2(20)), which the support ring is passing through it a central orifice (as shown in Fig. 4) and comprises a receiving plane (as shown in Figs. 3 and 4) surrounding the orifice to receive the seating surface (Figs. 2 and 4, item 16) of a container (Figs. 2 and 5(a), item 3);
a pusher (Figs. 3 and 5(a)-5(c), item 38), that can be moved through the central orifice of the support ring in a vertical direction (as shown from Fig. 5(a) to Fig. 5(c)) by drive means (Fig. 3, items 40-49) secured to the chassis, the pusher being able to be moved from a retracted position (as shown in Figs. 5(a) and 5(c)) to a final inversion position (as shown in Fig. 5(b)) in which it is located above the plane of the support ring (as shown in Fig. 5(b));
an upper pressing member (Figs. 3 and 5(a)-5(c), item 25), intended to press against the capped container (Figs. 3 and 5(b), item 3) when the latter (the container 3) is in place (as shown in Fig. 5(b)) and to counter the force of the pusher when the latter (the pusher 38) is moved toward the inversion position, which the member is fixed to one end, situated facing the support ring and the pusher, of a connecting block (Fig. 3, item 24) connected to the chassis by a translational connection (Fig. 3, items 23, 24, 26, 27) that allows the block to be moved vertically with respect to the support ring between a raised position (as shown in Figs. 5(a) and 5(c)), that allows the container to be 
and wherein the pressing member is fixed to the end of the block (as shown in Fig. 3) by rigid connecting means (Fig. 3, items 23, 24, 26, 27).
	However, Akio does not disclose elastic-compression connecting means directly connecting to the pressing member and the elastic-compression connecting means is fixed to the supporting ring instead of the end of the block. Reversely, located near the pusher (end), elastic-compression connecting means (Figs. 3, 4 and 5(a)-5(c), items 29 (an annular mounting member ([0024])), 32 (spring member (p.g. 4, [0024])) and 41 (buffer spring (p.g. 4, [0026]))) are arranged to allow the translation/travel between the pressing member and the pusher through the container in a direction perpendicular to the plane of the support ring. Consequently, in the absence of the container between the support ring and the pressing member (i.e. the pusher (the push-up punch 38 (p.g. 5, [0028], line 2)) is not moved upward yet), the pressing member is in a first extreme position (as shown in Fig. 5(a)), lowered relative to the block (Fig. 3, item 24) (As shown in Fig. 5(a), the spring member 32 provides a minimum return force to keep the relationship of positions of the pressing member 25, the container 3 (including the inversion of the base of the container) and the supporting ring 29) and so that, when a pressure higher than a minimum return force of the elastic-compression connecting means (as shown in Fig. 5(b)) is exerted upward against this member (through the container 3), it rises toward a second, raised, extreme position, away from the support ring (as shown in Fig. 5(b)). 
     In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) Prior art disclosed a clock fixed to the stationary steering wheel column of an. automobile while the gear for winding 

Akio discloses the claimed invention except for elastic-compression connecting means being reversed/rearranged as claimed (from near the area of the pusher to the pressing member). It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse/rearrange the location of elastic-compression connecting means (the spring), since it have been held that a mere reversal/rearrangement of working parts of a device involves only routine skill in the art. One would have been motivated to reverse/rearrange the location of the spring for the purpose of imparting a uniform pressing force on the container in an alternative manner.
	Regarding claim 4, Akio discloses that, as illustrated in Fig. 5(a), in the device a distance between the pressing member and the support ring is such that, when the container of which the diaphragm (Fig. 2, item 17 (including items 16, 18, 19)) is to be inverted is in place on the supporting ring (Fig. 5(a), item 29) and the block reaches the lowered position, the pressing member comes into contact with the container (as shown in Fig. 5(a)).
	Regarding claim 5, Akio discloses that, as illustrated in Fig. 5(b), in the device a drive force with which the pusher is driven can be selected between a predetermined value, higher than a maximum return force of the elastic-compression connecting means and a value lower than the minimum return force of the means ([0028]; since a suitable pressing force is uniformly applied over the entire circumference to the ground contact portion 16 of the bottom portion 13 by the annular mounting member 29 biased by the spring member 32, the 
	Regarding claims 11-12, Aiko discloses when that support table 2 is rotated, the cam followers 26 of the lifting and lowering block 24 are guided by the cam rail 27 and the pressing member 25 is lowered. Thereby, as shown to Fig. 5(a), the holding member 25 presses the bottle 3 from the upper direction. Along with this, the placement member 29 (the support ring) is pushed down against the biasing force of the spring member 32, and the bottom 13 of the bottle 3 is inserted into the support hole 31. Then, in this state (the lowered position), the bottle 3 is held by the support table 2 and the pressing member 25 so as not to be lifted ([0027], lines 5-10). Thus, the pressing member in the teachings of Aiko travels from the initial raised position to the lowered position based on the design shape of the cam (27) and the follower 26 plus the spring member 32 which determines how much force applied to the container. Based on the configuration and description in Aiko one would readily determine the appropriate amount of travel (for example, the pressing member has a travel, between its raised and lowered positions, less than or equal to 10 mm or less than 5mm) based on the size of the container to be inverted and to make sure the bottle was held firmly during inversion through the pressing member applied an uniform force on the bottle.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akio et al. (JP5205637, English translation provided) as applied to claim 8.
Regarding claims 9-10, Akio discloses the elastic-compression connecting means having the spring member 32 and the buffer spring 41 as shown in Figs. 3 and 4. Akio does not identify what type of material to make them such as either metal or elastomer.
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination .
 
Aiko discloses the claimed invention except for using either metal or elastomer to make the spring. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Aiko, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to use either metal or elastomer to make the spring for the purpose of either a strong spring (such as a metal spring) or a lighter spring (such as an elastomer spring).
However, Aiko does not explicitly disclose the spring is made of either metal or elastomer. In the same field of endeavor, injector (a type of container), Dunn discloses that, preferably this spring is a non-metallic spring, for example, a plastic spring (elastomer) ([0031]). Dunn also discloses that, Fig. 25 illustrates a male aerosol valve. It has a body 53 with a spring 52 within ([0119], lines 4-5). Fig. 26 illustrates a normally-closed valve in which the dead volume 61 is much reduced by eliminating the metal spring (spring 52 on Fig. 25) ([0123]). 
The claimed the spring made of either metal or elastomer is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the spring made of either metal or plastic (elastomer) comes from Dunn itself.      
Claims 6-7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akio et al. (JP5205637, English translation provided) as applied to claim 3 above,  further in view of Godet et al. (EP 3109177).
Regarding claims 6-7, Akio discloses that, as illustrated in Figs. 5(a) and 5(b), in the device the pressing member having a shoulder portion in the form of a bell (Fig. 3, item 28) is designed to come to press against the shoulder portion (Fig. 2, item 11) of the container (as shown in Fig. 5(a)). However, Akio does not explicitly disclose that the pressing member is able to contain the capping means and press it. In the same field of endeavor, container having an invertible base, Godet discloses that, as illustrated in Fig. 14, the pressing member (Fig. 14, item 25 (in item 24)) is able to contain the capping means (Fig. 14, item 18) and press it.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akio to incorporate the teachings of Godet to provide that the pressing member is able to contain the capping means and press it. Doing so would be possible to reduce undesired air leaks through the cap.
Regarding claim 13, Aiko does not disclose that the pusher has an exterior shape substantially corresponding to a shape of the diaphragm after inversion. Godet discloses that, as illustrated in Fig. 14, the pusher (Fig. 14, item 26) has an exterior shape substantially corresponding to a shape of the diaphragm after inversion.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akio to incorporate the teachings of Godet to provide that the pusher has an exterior shape substantially corresponding to a shape of the diaphragm after inversion. Doing so would be possible to ensure proper centering .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akio et al. (JP5205637, English translation provided).
Regarding claim 14, Aiko discloses that, as illustrated in Figs. 2, 5(a) to 5(c), the use of the device as claimed in claim 3, for implementing a method, wherein the method further comprising:
positioning the container (Fig. 5(a), item 3) with its seating surface on the support ring (Fig. 5(a), item 29) while the pusher (Fig. 5(a), item 38) is in the retracted position and the block (Fig. 2, item 24) is in the raised position (as shown in Fig. 2);
bringing the block into its lowered position so that the pressing member (see an arrow in Fig. 5(a) showing the movement of the pressing member 25) comes into contact with the container;
moving the pusher from its retracted position toward its final, diaphragm-inversion, position (as shown in Fig. 5(b)) by applying to it a predetermined drive force higher than a maximum return force of the elastic-compression connecting means ([0024]), so that, as the pusher moves, the force applied under the container causes:
it to rise (as shown from Fig. 5(a) to Fig. 5(b), the changing shape of the reversion portion of the bottom portion 13), so that the seating surface moves away from the support ring, and the accompanying compression of the elastic means so that the pressing member is moved toward its raised position under the effect of the push applied by the raising of the container;

However, Akio does not disclose elastic-compression connecting means directly connecting to the pressing member and the elastic-compression connecting means is fixed to the supporting ring instead of the end of the block. Reversely, located near the pusher (end), elastic-compression connecting means (Figs. 3, 4 and 5(a)-5(c), items 29 (an annular mounting member ([0024])), 32 (spring member (p.g. 4, [0024])) and 41 (buffer spring (p.g. 4, [0026]))) are arranged to allow the translation/travel between the pressing member and the pusher through the container in a direction perpendicular to the plane of the support ring. Consequently, in the absence of the container between the support ring and the pressing member (i.e. the pusher (the push-up punch 38 (p.g. 5, [0028], line 2)) is not moved upward yet), the pressing member is in a first extreme position (as shown in Fig. 5(a)), lowered relative to the block (Fig. 3, item 24) (As shown in Fig. 5(a), the spring member 32 provides a minimum return force to keep the relationship of positions of the pressing member 25, the container 3 (including the inversion of the base of the container) and the supporting ring 29) and so that, when a pressure higher than a minimum return force of the elastic-compression connecting means (as shown in Fig. 5(b)) is exerted upward against this member (through the container 3), it rises toward a second, raised, extreme position, away from the support ring (as shown in Fig. 5(b)). 
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) Prior art disclosed a clock fixed to the stationary steering wheel column of an. automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves 'With wheel, was held to be obvious. 

Akio discloses the claimed invention except for elastic-compression connecting means being reversed/rearranged as claimed (from near the area of the pusher to the pressing member). It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse/rearrange the location of elastic-compression connecting means (the spring), since it have been held that a mere reversal/rearrangement of working parts of a device involves only routine skill in the art. One would have been motivated to reverse/rearrange the location of the spring for the purpose of imparting a uniform pressing force on the container in an alternative manner.
Regarding claim 15, Aiko discloses that, as illustrated in Fig. 5(c), the use further comprising a step of returning the pusher toward its retracted position (as shown by an arrow in the pusher 38 as shown in Fig. 5(c)) and, as result, the lowering of the container back down onto the support ring with the pressing force on the container being maintained under the action of the elastic-compression connecting means (Fig. 5(c), item 32).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742